OPINION — AG — **** USE OF ABBREVIATED PROPERTY DESCRIPTIONS ON TAX ROLLS **** AN ABBREVIATED LEGAL DESCRIPTION OF REAL PROPERTY CONTAINING A PARTIAL METES AND BOUNDS OF DESCRIPTION ESTABLISHING THE BEGINNING POINT AND THEREAFTER LISTING THE BOOK AND PAGE NUMBER OF AN INSTRUMENT RECORDED WITH THE REGISTRAR OF DEEDS WHEREIN THE FULL LEGAL DESCRIPTION MAY BE FOUND, MEETS THE MINIMUM LEGAL REQUIREMENT, AND BARRING CIRCUMSTANCES WHICH IN PRUDENCE WOULD DICTATE A MORE DETAILED DESCRIPTION, IS LEGALLY SUFFICIENT FOR USE ON ASSESSMENT ROLLS, TAX ROLLS AND RECEIPT FOR PAYMENT OF TAXES AS WELL AS FOR PUBLICATION OF THE ORIGINAL SALE AND RESALE FOR DELINQUENT TAXES, ASSUMING ALL OTHER STATUTORY REQUIREMENTS ARE MET. CITE: 68 O.S. 1971 2472 [68-2472](B), 68 O.S. 1971 24331 [68-24331], 68 O.S. 1971 2470 [68-2470], 68 O.S. 1972 Supp., 24312 [68-24312] (JAMES H. GRAY)